     Case 3:20-cv-00677-RCJ-CLB Document 4 Filed 03/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    ANTONIO LEE MIXON,                                  Case No. 3:20-cv-00677-RCJ-CLB
12                        Petitioner,                     ORDER
13            v.
14    CHELSEA KALLAS, et al.,
15                        Respondents.
16

17           Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not filed an application to proceed in forma

19   pauperis or paid the filing fee. Accordingly, this matter has not been properly commenced. 28

20   U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2.

21           Thus, the present action will be dismissed without prejudice to the filing of a habeas

22   petition pursuant to 28 U.S.C. § 2254 on the form required by this court in a new action with

23   either the $5.00 filing fee or a completed application to proceed in forma pauperis on the proper

24   form with both an inmate account statement for the past six months and a properly executed

25   financial certificate.

26           Petitioner also has filed a motion to change the venue (ECF No. 3). The court denies the

27   motion because the court is dismissing the action.

28
                                                       1
     Case 3:20-cv-00677-RCJ-CLB Document 4 Filed 03/01/21 Page 2 of 2



 1             IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice to the
 2   filing of a petition in a new action with either the $5.00 filing fee or a properly completed
 3   application form to proceed in forma pauperis.
 4             IT FURTHER IS ORDERED that a certificate of appealability is denied, as jurists of
 5   reason would not find the court's dismissal of this improperly commenced action without
 6   prejudice to be debatable or incorrect.
 7             IT FURTHER IS ORDERED that the clerk send petitioner two copies each of an
 8   application form to proceed in forma pauperis for incarcerated persons and a noncapital Section
 9   2254 habeas petition form, one copy of the instructions for each form, and a copy of the papers
10   that he submitted in this action.
11             IT FURTHER IS ORDERED that petitioner's motion to change the venue (ECF No. 3) is
12   DENIED.
13             IT FURTHER IS ORDERED that the clerk enter judgment accordingly and close this
14   action.
15             DATED: March 1, 2021.
16                                                                 ______________________________
                                                                   ROBERT C. JONES
17                                                                 United States District Judge
18

19
20

21

22

23

24

25

26

27

28
                                                        2
